Citation Nr: 1747113	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-34 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from June 1979 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The matter was previously before the Board in August 2016, at which time it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The Veteran's sleep apnea did not manifest in service, and is not otherwise related to service, to include as proximately due to or chronically aggravated by any service-connected disability.

2. The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, nor by systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for an evaluation in excess of 10 percent for hypertension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 7101 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with both claims currently on appeal, most recently in October 2016.  The Board finds the examinations adequate, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  


Entitlement to service connection for sleep apnea

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran carries a current diagnosis of sleep apnea; hence, the first prong of the service connection analysis is satisfied.  However, the evidence fails to establish an etiological relationship between the Veteran's current disability and service.

First, in medical history surveys the Veteran completed while in service, in May 1979, October 1989, and March 1991, he specifically denied any frequent trouble sleeping.  Second, the Veteran's initial sleep apnea diagnosis came in November 2003, more than a decade after separation.  Third, despite his contention in November 2003 that his sleep problems were longstanding, there is no indication in either his service records or post-service medical records that his sleep apnea symptoms dated to service or were related to any aspect of service, including any service-connected disability.  

Critically, no treating or examining provider has explicitly opined that the Veteran's current obstructive sleep apnea is in any way related to service.  The Veteran underwent a VA examination in October 2016 to explore the etiology of his sleep apnea.  That examiner confirmed the sleep apnea diagnosis, but opined that it was unrelated to any aspect of service, or to any service-connected disability, reasoning that the Veteran's service treatment did not reflect evaluation or treatment for any sleep disorder, while the medical file, including post-service medical records, failed to establish any link between service-connected disorders and the Veteran's sleep apnea.  

As regards secondary service connection, there is simply no objective evidence to support the notion that the Veteran's sleep apnea relates to a service connected disability.  The Veteran is currently service connected for migraine headaches, hypertension, an elbow disability, and a foot disability.  No treating or examining provider has suggested a link between any of these and the Veteran's sleep disorder.  Further, although the Veteran has contended his sleep problems relate to restrictive lung disease, the Board notes that condition is not service connected, and its only appearance in the record is as a provisional, or rule out, diagnosis in May 1985 VA treatment records. 

The Board has considered, with sympathy, the Veteran's contentions with respect to his sleep problems.  However, it cannot afford great probative weight to his assertions with respect to the etiology of his sleep disorder in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his sleep apnea.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of sleep apnea is limited to the purview of someone with medical knowledge and training, such as the October 2016 VA examiner in this case.  

In sum, the most probative evidence does not show that it is at least as likely as not that sleep apnea is related to active service; or that it was caused or aggravated by any service-connected disability.  The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the physician who performed the October 2016 VA examination.  

As the preponderance of the evidence is against the claim, service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a disability rating in excess of 10 percent for hypertension

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran is seeking a rating in excess of 10 percent for hypertension.  His hypertension is rated pursuant to 38 C.F.R. § 4.119, DC 7101, which assigns a 10 percent rating where diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control of the condition.  

Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more is rated 20 percent disabling.  Diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Diastolic pressure predominantly 130 or more is rated 60 percent disabling.

After reviewing the entire claims file, the Board finds that the Veteran's hypertension has not been 20 percent disabling based on the criteria described above.  Specifically, there has been no showing of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

The Veteran underwent a VA examination in connection with his claim in August 2009, where his blood pressure was recorded at 140/70mmHg, 144/74mmHg, and 140/74mmHg, which levels the examiner concluded would exert no significant effects on occupational functioning, and no effects on activities of daily living.  These readings fall short of the degree of disability contemplated by a 20 percent rating.

VA treatment records following that examination confirm the Veteran's blood pressure remained predominantly below those levels required for a 20 percent rating.  For instance, November 2013 records from the Houston VA Medical Center show the Veteran's blood pressure was measured at 119/63mmHg.  October 2014 readings show blood pressure of 155/76mmHg, 144/76mmHg and 118/64mmHg.  June 2016 readings show blood pressure of 142/73mmHg.  September 2015 notes show blood pressure of 139/69mmHg.  In September 2016, the Veteran's blood pressure was recorded at 180/86mmHg, 180/81mmHg, and 171/86mmHg.  However, these notes also show isolated readings of 214/121mmHg and 215/107mmHg.  These latter readings appear to have prompted an Emergency Room visit, and constitute outliers in the record.  

Finally, March 2017 treatment notes from the Houston VA Medical Center indicate the Veteran reported "[f]eeling generally well," while noting he was "adherent to all [blood pressure] medications without side effects," with blood pressure readings "generally 150-170 systolic and 120-130 systolic in the evening."  

Pursuant to a Board remand, the Veteran underwent another VA examination in October 2016 to evaluate the current state of his disability.  At that examination, blood pressure readings were 185/97, 185/101, and 195/99mmHg.  

As the record demonstrates, the Veteran's diastolic blood pressure has been predominantly below 100mmHg, and certainly below 110mmHg, throughout the period at issue, with only occasional higher readings, while his systolic pressure has been predominantly below 200mmHg, again with only occasional higher readings.  As such, the Board cannot but conclude that the criteria for a 20 percent or higher rating under DC 7101 are not satisfied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for hypertension at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


